PROB 12A
(7/93)
                                United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision

Name of Offender: Abdul Price                                                        Cr.: 12-00199-001
                                                                                      PACTS #: 61528

 Name of Sentencing Judicial             THE HONORABLE CLAIRE C. CECCHI
 Officer:
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/11/2012

Original Offense: 1$ U.S.C.   § 922 (g) (1); felon in Possession of a Firearm
Original Sentence: 85 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing, Alcohol Treatment, Drug Treatment

Type of Supervision: Supervised Release                         Date Supervision Commenced: 09/12/2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

   1                  failure to refrain from using illegal substances.


                      On September 11, 2018, the offender tested positive for amphetamine,
                      methamphetamine and marijuana. On November 14, 2018, the offender tested
                      positive for amphetamine, .methamphetamine and marijuana.
                                                                                           Prob 12A page 2
                                                                                                    —



                                                                                                 Abdul Price

U.S. Probation Officer Action:

The offender was referred to outpatient drug treatment at the Bridge, in Irvington. We will notify Your
Honor of any additional noncompliance. We recommend no action to be taken at this time.


                                                                 Respectfully submitted,



                                                                      Senior U.S. Pro   tioriO cer
                                                                  Date: 12/10/2018

  Please cheek a box below to iiuticate the court’s direction regarding action to be taken in this case:

   No formal Court Action to be Taken at This Time (as recommended by Probation)
F Submit a Request for Modifying the Conditions or Term of Supervision
F Submit a Request for Warrant or Summons
F Other


                                                                 Signature of Judicial Officer
